Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The application has single independent claim 1.  Claim 1 has limitation drawn to a vehicle battery jump starter with air pump the internal power supply comprises a rechargeable battery; the vehicle battery jump starter connected to and powered by the rechargeable battery during operation of the vehicle battery jump starter;  and an air pump disposed within the cover, the air pump configured for providing a supply of pressurized air, the air pump connected to and powered by the rechargeable battery during operation of the air pump; and a USB input port for charging the rechargeable battery. 
The combination of a USB input port for charging a rechargeable battery, battery jump starter with air pump, all within a single enclosure was not disclosed or found obvious in the prior art.  
Claims  2-23 depend from claim 1 and are allowed for at least the above combination. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached after 3 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ARNOLD CASTRO/Examiner, Art Unit 3747                                                                                                                                                                                                        

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747